[Cite as Cintas Corp. #130 v. Artcraft Memorials Inc., 2011-Ohio-567.]


                                        COURT OF APPEALS
                                       STARK COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT




CINTAS CORPORATION #310                                    JUDGES:
                                                           Hon. William B. Hoffman, P.J.
        Plaintiff-Appellee                                 Hon. Sheila G. Farmer, J.
                                                           Hon. John W. Wise, J.
-vs-

ARTCRAFT MEMORIALS INC., DBA                               Case No. 2010CA00315
VENTLING MEMORIALS

        Defendant-Appellant                                OPINION




CHARACTER OF PROCEEDING:                               Appeal from the Canton Municiapl Court,
                                                       Case No. 2010CVF5419



JUDGMENT:                                              Affirmed




DATE OF JUDGMENT ENTRY:                                February 7, 2011




APPEARANCES:

For Plaintiff-Appellee                                 For Defendant-Appellant

DAVID M. KRUEGER                                       THOMAS C. NADER
11 Federal Plaza Central                               5000 East Market Street
Suite 300                                              Suite 33
Youngstown, OH 44503                                   Warren, OH 44484
Stark County, Case No. 2010CA00315                                                    2

Farmer, J.

       {¶1}   On January 4, 2004, appellant, Artcraft Memorials, Inc., dba Ventling

Memorials, and appellee, Cintas Corporation #310, entered into a "Standard Uniform

Rental Service Agreement" whereby appellee would provide goods and services to

appellant and appellant would pay appellee on a monthly basis. Appellant's place of

business was located in Austintown, Ohio.

       {¶2}   On August 13, 2010, appellee filed a complaint against appellant, claiming

breach of contract. The complaint was filed in the Canton Municipal Court. On August

24, 2010, appellant filed a motion to dismiss for lack of subject matter jurisdiction. A

hearing was held on September 1, 2010. By trial notice filed same date, the trial court

denied the motion.

       {¶3}   A bench trial commenced on October 8, 2010. By judgment entry filed

October 12, 2010, the trial court found in favor of appellee in the amount of $1,595.56

plus costs and interest.

       {¶4}   Appellant filed an appeal and this matter is now before this court for

consideration. Assignment of error is as follows:

                                            I

       {¶5}   "THE TRIAL COURT ERRED IN FINDING THAT IT HAD SUBJECT

MATTER JURISDICTION OVER THIS MATTER."

                                            I

       {¶6}   Appellant claims the trial court erred in finding it had subject matter

jurisdiction over the contract dispute. We disagree.
Stark County, Case No. 2010CA00315                                                           3


       {¶7}      Specifically, appellant argues the trial court lacked jurisdiction because its

business and the goods and services supplied were located in Austintown, Ohio,

outside the trial court's jurisdiction, and appellee's address is merely listed on the face

of the complaint as a post office box in North Canton, Ohio. The contract is silent as to

the location of appellee's place of business.

       {¶8}      R.C. 1901.17 governs monetary jurisdiction of municipal courts and states

the following:

       {¶9}      "A municipal court shall have original jurisdiction only in those cases in

which the amount claimed by any party, or the appraised value of the personal property

sought to be recovered, does not exceed fifteen thousand dollars, except that this limit

does not apply to the housing division or environmental division of a municipal court."

       {¶10} R.C. 1901.18 governs subject matter jurisdiction of municipal courts.

Subsection (A)(3) states the following in pertinent part:

       {¶11} "(A) Except as otherwise provided in this division or section 1901.181 of

the Revised Code, subject to the monetary jurisdiction of municipal courts as set forth in

section 1901.17 of the Revised Code, a municipal court has original jurisdiction within

its territory in all of the following actions or proceedings and to perform all of the

following functions:

       {¶12} "(3) In any action at law based on contract, to determine, preserve, and

enforce all legal and equitable rights involved in the contract, to decree an accounting,

reformation, or cancellation of the contract, and to hear and determine all legal and

equitable remedies necessary or proper for a complete determination of the rights of the

parties to the contract."
Stark County, Case No. 2010CA00315                                                       4


      {¶13} In the case sub judice, appellee's claim was based upon a contract

(Standard Uniform Rental Service Agreement), and appellee sought to recover less

than $15,000. Therefore, the Canton Municipal Court had subject matter jurisdiction

over the case.

      {¶14} As explained by our brethren from the Ninth District in First Merit v.

Boesel, Summit App. No. 21667, 2004-Ohio-1875, ¶7:

      {¶15} "Appellant's claim is actually a challenge to venue in this case.***Venue

'relates to the geographic division where a cause can be tried[.]'***Proper venue lies in

any county enumerated in the first nine provisions of Civ.R. 3(B), including the 'county in

which the defendant conducted activity that gave rise to the claim for relief' or in the

'county in which all or part of the claim for relief arose.' Civ.R. 3(B)(3) and (6). In a

contract collection action, that county may include the location where Appellant was

required to deliver money to Appellee. Soloman v. Excel Marketing, Inc. (1996), 114

Ohio App.3d 20, 25-26, 682 N.E.2d 724; Lorenz Equip. Co. v. Ultra Builders, Inc. (Feb.

23, 1993), 10th Dist. No. 92AP-1445; Janet's Reporting & Video Serv. v. Rauchman

(May 29, 1990), 12th Dist. No. CA89-10-150. In this case, Appellant was required to

deliver payment to Appellee at an address in Akron, Ohio. The Akron Municipal Court,

therefore, was a proper venue for this action." (Some citations omitted.)

      {¶16} As noted in the trial court's September 1, 2010 trial notice, a hearing on

the motion to dismiss was held, but a transcript of the hearing was not provided for our

review.   In Knapp v. Edwards Laboratories (1980), 61 Ohio St.2d 197, 199, the

Supreme Court of Ohio held the following:
Stark County, Case No. 2010CA00315                                                         5


       {¶17} "The duty to provide a transcript for appellate review falls upon the

appellant. This is necessarily so because an appellant bears the burden of showing

error by reference to matters in the record. See State v. Skaggs (1978), 53 Ohio St.2d

162. This principle is recognized in App.R. 9(B), which provides, in part, that '***the

appellant shall in writing order from the reporter a complete transcript or a transcript of

such parts of the proceedings not already on file as he deems necessary for inclusion in

the record.***.' When portions of the transcript necessary for resolution of assigned

errors are omitted from the record, the reviewing court has nothing to pass upon and

thus, as to those assigned errors, the court has no choice but to presume the validity of

the lower court's proceedings, and affirm." (Footnote omitted.)

       {¶18} The contract is attached to the August 13, 2010 complaint and recites the

agreement, but is silent as to the location of appellee's business or the location for

payment for the goods and services.       The caption of the complaint lists appellee's

address as: P.O. Box 2778, North Canton, Ohio, 44720. In its appellate brief under

"Statement of the Facts," appellee avers all payments were to be made to the address

listed on the complaint. See, Appellee's Brief at 3 and fn. 9. Despite the deficiency in

the contract, appellee argues the presumption is that payment was made to the North

Canton post office box.

       {¶19} In appellee's August 30, 2010 response to the motion to dismiss, it

averred that payments on the contract were made to the North Canton post office box.

There is nothing in the record to indicate that appellant disagreed with this statement.

       {¶20} Without benefit of the transcript from the motion to dismiss hearing, we

can conclude the trial court found this statement to be correct. In Melslat v. Amster-
Stark County, Case No. 2010CA00315                                                             6

Kirtz Company, Stark App. Nos. 2007 CA 00189 and 2007 CA 00190, 2008-Ohio-4058,

¶62-63, this court echoed the First Merit case, supra:

       {¶21} "Appellants are, in essence, challenging venue in this case.                Venue

'relates to the geographic division where a cause can be tried [.]' Morrison v. Steiner

(1972), 32 Ohio St.2d 86, 88, 290 N.E.2d 841. Pursuant to Civ.R. 3(B), proper venue

lies in the 'county in which the defendant conducted activity that gave rise to the claim

for relief' or in the 'county in which all or part of the claim for relief arose.' Civ.R. 3(B)(3)

and (6). In a contract collection action, that county may include the location where the

appellant was required to deliver money to the appellee. Soloman v. Excel Marketing,

Inc. (1996), 114 Ohio App.3d 20, 25-26, 682 N.E.2d 724. See also Oxford Systems

Integration, Inc. v. Smith-Boughan Mechanical Services, 159 Ohio App.3d 533, 2005-

Ohio-210, 824 N.E.2d 586, in which the court held that the county in which the appellee

had its offices (Miami County) was a proper venue for its action on an account against a

customer. The court in such case noted that while the appellant complained that the

only connection Miami County had with the transaction is that the appellant had sent

several payments to the appellee at its offices in Miami County, '[w]e have held that

form of contact sufficient to withstand a motion for change of venue.' Id. at paragraph

27.

       {¶22} "In the case sub judice, appellants were required to pay appellee in

Canton, Ohio which is located in Stark County. The complaints in both cases are based

on appellants' alleged failure to do so. We find, therefore, that venue was proper in the

Canton Municipal Court."
Stark County, Case No. 2010CA00315                                                7

      {¶23} Based upon the cited cases and Knapp, supra, we find the trial court did

not err in denying the motion to dismiss.

      {¶24} The sole assignment of error is denied.

      {¶25} The judgment of the Canton Municipal Court of Stark County, Ohio is

hereby affirmed.

By Farmer, J.

Wise, J. concur and

Hoffman, P.J. concurs separately.




                                            _s/ Sheila G. Farmer__________________




                                            _s/ John W. Wise_____________________




                                            ___________________________________

                                                          JUDGES

SGF/sg 1/25
Stark County, Case No. 2010CA00315                                                  8

Hoffman, P.J., concurring
      {¶26} I concur in the majority’s disposition based solely upon Knapp v. Edwards

Laboratories (1980), 61 Ohio St.2d 197. I find the cases cited in the majority opinion

distinguishable from the case sub judice and would not rely upon them as authority for

affirming the trial court’s judgment.




                                        _____________________________________
                                        HON. WILLIAM B. HOFFMAN
Stark County, Case No. 2010CA00315                                               9


             IN THE COURT OF APPEALS FOR STARK COUNTY, OHIO

                             FIFTH APPELLATE DISTRICT



CINTAS CORPORATION #310                 :
                                        :
       Plaintiff-Appellee               :
                                        :
-vs-                                    :         JUDGMENT ENTRY
                                        :
ARTCRAFT MEMORIALS INC.,                :
DBA VENTLING MEMORIALS                  :
                                        :
       Defendant-Appellant              :         CASE NO. 2010CA00315




       For the reasons stated in our accompanying Memorandum-Opinion, the

judgment of the Canton Municipal Court of Stark County, Ohio is affirmed. Costs to

appellant.




                                         s/ Sheila G. Farmer__________________




                                        _s/ John W. Wise_____________________




                                        _s/ William B. Hoffman________________

                                                        JUDGES